DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-25 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the non-final rejection of 12/10/2020 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8, 11-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIETZ (US Publication 2016/0040469) in view of CLARK (US Patent 4,847,542) and LIBIN (US Publication 2005/0033962).
Regarding claims 1 and 13,
LIETZ teaches in figures 1 and 2, a door operator (10) comprising a control unit (28) and a drive unit (30) connected to the control unit, wherein
the drive unit (20) is arranged to be connected to and to move at least one door leaf (14) between an open and closed position,
the control unit (28) is arranged to control the drive unit (20),
the door operator (10) is configured to be arranged in a sleep mode and in an activated mode ([0030] and [0050] teach switching between sleep and active modes), and
the door operator (10) is, in the sleep mode of the door operator, configured to receive, in the control unit, a sequence of input data from one or more components of the door operator or the door leaf (paragraphs [0030] and [0039] teach that sensors 30 and movement sensor 50, receive respective data inputs).
Lietz fails to expressly teach the sleep mode as recited wherein, in the sleep mode the door leaf is in the closed position and the drive unit is prevented from moving the door to the open position.
CLARK teaches an automated door operating system have a plurality of operation modes including a “Secure mode”, which is interpreted as corresponding to the sleep mode of the claim. Clark teaches that in the sleep mode the door leaf is in the closed position and the drive unit is prevented from moving the door to the open position (In figure 2C in combination with column 9, line 45 through column 10, line 11, Clark teaches that when the system is in secure mode (step 220) (corresponding to sleep mode of the claim) and the door is closed (step 224) the system shall only operate to switch states (step 226 or 227 in fig. 2C) and the motor shall not be actuated. Column 10:12-20 teaches that, “In the event that automatic garage door operator 100 is the secure mode, then motor controller 120 takes no action upon receipt of this door signal.”)
Before the effective filing date of the invention, it would have been obvious to modify the Lietz system, specifically the sleep mode, such that while in sleep mode, the door motor controller shall not operate to open said door, as taught by Clark, thereby providing a mode wherein the motor is insensitive to an actuation signal, because providing a sleep mode which functions as claimed will reduce the possibility of unauthorized entry.
Lietz fails to expressly teach evaluating said sequence of input data and ranking the probability of that said sequence of input data corresponds to an intrusion attempt on the door operator.
LIBIN teaches evaluating said sequence of input data and ranking the probability of that said sequence of input data corresponds to an intrusion attempt on the door operator ([0068, 0070] teaches a smart door system wherein the door grants or denies access; [0178] teaches that the input data causes the generation of event logs which may be tagged according to importance e.g., “urgent” event or “routine” event; [0148] teaches that each logged event includes a sequence of data including in-part, the time of the request (see [0153]) and  whether the access was granted or denied ([see 0158])).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Lietz per the teachings of Libin,  evaluating and ranking the probability that the sequence of input data corresponds to an intrusion attempt, for the purpose of allowing for inspection and determination of events which should be more readily acted upon such as when unauthorized access is determined, when an unusual access pattern is identified, or when it has been determined that a door his stuck in the open or closed position.

Regarding claims 2 and 14,
Libin teaches that the control unit is configured to evaluate said sequence of input data ([0176] teaches that the event logs may be created by the door component i.e., the processor).

Regarding claims 3 and 15,
Libin teaches that the step of evaluating is performed in a remote entity ([0176] teaches that an event log may be created by a card which is disclosed as being separate from the door).

Regarding claims 4 and 16,
Libin teaches that the ranking of the probability is categorized into at least a low or a high probability category ([0178] teaches “low priority” or “high priority” categorization, as well as “urgent” or “routine” labeling).
Regarding claims 5 and 17,
Libin teaches that the ranking of the probability is categorized into at least three different probability categories ([0178] teaches labeling by numbers or codewords).

Regarding claims 6 and 18,
Libin teaches that the step of triggering an alarm related to said probability when said probability is ranked ([0196] teaches sounding an alarm upon sensing of an intrusion).

Regarding claims 7 and 19,
Libin teaches the step of triggering comprise the step of activating an alarm component of the door operator system ([0196] teaches sounding an alarm or sending another signal).

Regarding claims 8 and 20,
Libin teaches that the alarm component is one or more of a lamp and a speaker ([0196] teaches sounding an alarm).

Regarding claims 11 and 22,
Lietz teaches that said components is one or more of a sound sensor, a movement sensor, voltage sensor, current sensor, resistance sensor, temperature sensor, a light sensor, a pressure sensor, a humidity sensor, a time sensor, a global positioning system (GPS), infrared sensor, a camera, a ccd-camera, a time of flight sensor and/or ultrasonic (see components 50 and 56 in fig. 10 which correspond to a movement sensor; also see [0028] which discloses a drive unit).

Regarding claims 12 and 23,
Libin teaches that the step of ranking the probability of that said sequence of input data comprise the step of determining if said sequence of input data corresponds to one or more of a number of predefined sequences of input data ([0178] teaches deducing importance, which suggests a predefined point of reference for carrying out said deduction of importance).

Regarding claim 24,
Libin teaches that the control unit  comprise a central processing unit  and a data storage configured to store said sequences of input data ([0178] teaches determining whether an unusual access pattern is detected, thus suggesting a stored reference for comparing when determining that a pattern is unusual).

Regarding claim 25,
Lietz teaches that the door operator is a revolving door operator, a swing door operator, a hinged door operator, an up and over door operator, a roll door operator, a (Lietz teaches at least a roll-up or swinging door panel in [0002]).

Claims 9, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIETZ (US Publication 2016/0040469) in view of CLARK (US Patent 4,847,542) and LIBIN (US 2005/0033962) as applied to claim 6, and further in view of ARONSON (US 8,633,799).
Regarding claims 9, 10 and 21,
Lietz modified by Clark and Libin teaches the apparatus and door according to claims 6 and 18, but fails to expressly teach that the step of triggering comprises the step of sending an alarm signal to at least one remote entity via a radio communication interface.
ARONSON teaches a door system wherein the step of triggering comprises the step of sending an alarm signal to at least one remote entity via a radio communication interface (column 6:11-20 teaches that providing the door lock 10 with an alarm feature wherein an RF alarm signal is sent to the remote station.)
	Before the effective filing date of the invention, it would have been obvious to further modify the system of Lietz per the teachings of Aronson such that it sends an alarm signal to at least one remote entity via a radio communication interface, for the purpose of providing a means by which an appropriate response may be dispatched from an entity which is insulated from destruction or interference at the alarm site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689